


Exhibit 10.5.14

 

Execution

 

AMENDMENT NO. 2
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (“Amendment
No. 2”), dated as of April 9, 2004, by and among Congress Financial Corporation,
as agent (in such capacity, “Agent”) for itself and the financial institutions
from time to time party to the Loan Agreement (as hereinafter defined), as
lenders (collectively, together with Agent, “Lenders”), The CIT Group/Business
Credit, Inc., as co-agent (in such capacity, “Co-Agent”), The Doe Run Resources
Corporation (“Doe Run”), The Buick Resource Recycling Facility LLC (“Buick
Smelting”), Fabricated Products, Inc., (“Fabricated Products”, and together with
the Doe Run and Buick Smelting, each individually a “Borrower” and collectively,
“Borrowers”) and DR Land Holdings, LLC (“Guarantor”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Co Agent, Lenders, Borrowers and Guarantor have entered into
financing arrangements pursuant to which Agent and Lenders have made and may
make loans and advances to Borrowers as set forth in the Amended and Restated
Loan and Security Agreement, dated October 29, 2002, by and among Agent,
Co-Agent, Lenders, Borrowers and Guarantor as amended by Amendment No. 1 to
Amended and Restated Loan and Security Agreement, dated March 11, 2003 by and
among Agent, Co-Agent, Lenders, Borrowers and Guarantor (as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, the “Loan Agreement”) and other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

 

WHEREAS, Borrowers have requested certain amendments to the Loan Agreement and a
waiver of certain Events of Default;

 

WHEREAS, Agent, Co-Agent and Lenders are willing to agree to such amendments and
grant such waivers, subject to the terms and conditions herein; and

 

WHEREAS, by this Amendment No. 2, Agent, Lenders, Borrowers and Guarantor desire
and intend to evidence such amendments and waiver.

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       DEFINITIONS.

 

(a)                                  Additional Definition.  As used herein, the
following term shall have the meaning given to it below and the Loan Agreement
shall be deemed and is hereby amended to include, in addition and not in
limitation, the following definition:

 

“Amendment No. 2” shall mean this Amendment No. 2, as it now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, and the Loan Agreement and the other Financing Agreements are hereby
amended to include such definition.

 

(b)                                 Amendments to Definitions.

 

All references to the term “Financing Agreements” in the Loan Agreement and in
any of the other Financing Agreements shall be deemed to include, in addition
and not in limitation, this Amendment No. 2.

 

(c)                                  Interpretation.  For purposes of this
Amendment No. 2, unless otherwise defined herein, all terms used herein,
including, but not limited to, those terms used and/or defined in the recitals
above, shall have the respective meanings assigned to such terms in the Loan
Agreement.

 

2.                                       AMENDMENT.

 

(a)                                  Consolidated Net Worth.  As of the
Effective Date, Section 7.10 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

“7.10  Consolidated Net Worth.  As of the Effective Date, Doe Run shall, at all
times, maintain Consolidated Net Worth of not less than the amount set forth on
Schedule 7.10 hereto for the period indicated thereon.”

 

(b)                                 Schedules.  The Schedules to the Loan
Agreement are amended to include in addition and not in limitation a new
Schedule 7.10 as attached hereto as Exhibit A.

 

3.                                       WAIVER.

 

(a)                                  Subject to the terms and conditions
contained herein, Agent and Lenders hereby waive as of the Effective Date, the
Event of Default arising under Section 8.1(b) of the Loan Agreement as a result
of the failure of Borrowers to deliver to Agent and Lenders the financial
statements of Borrowers and their Subsidiaries described in Section 7.19(a)(i)
of the Loan Agreement for the fiscal year ended October 31, 2003, together with
a report thereon unqualified as to scope of the independent certified public
accountants of Borrowers as required under Section 7.19(a)(i) of the Loan
Agreement, a certificate of such independent certified public accountants
described in Section 7.19(a)(iv) of the Loan Agreement, and a certificate of the
chief financial officer of Doe Run as described in Section 7.19(a)(v) of the
Loan Agreement with respect to such fiscal year end results each within ninety
(90) days after the end of such fiscal year (collectively, the “Existing
Financial Statement Default”); provided, that, Agent and

 

2

--------------------------------------------------------------------------------


 

Lenders shall have received such financial statements of Borrowers and their
Subsidiaries (including for this purpose, Doe Run Cayman and its Subsidiaries),
together with such report and certificate of independent certified public
accountants and certificate of the chief financial officer of Doe Run, all in
form and substance satisfactory to Agent, on or before April 30, 2004.  Except
as Agent may otherwise expressly agree in writing, such waiver shall
automatically and without further action by the parties hereto be deemed
rescinded and terminated and of no force and effect with respect to the Existing
Financial Statement Default any time after April 30, 2004, if Borrowers fails to
deliver to Agent and Lenders, such financial statements, report and certificates
on or before April 30, 2004, it being understood and agreed that the effect of
any such recission and termination shall be to permit Agent to exercise its
rights and remedies in accordance with the terms of the Loan Agreement with
respect to the Existing Financial Statement Default immediately on May 1, 2004
without any further notice or passage of time.

 

(b)                                 Subject to the terms and conditions set
forth herein, Agent and Lenders hereby waive as of the Effective Date, the Event
of Default under Section 8.1(b) of the Loan Agreement as a result of the failure
of Doe Run to maintain the minimum Consolidated Net Worth required by
Section 7.10 of the Loan Agreement (as in effect prior to the effective date
hereof) during the period from October 29, 2002 through the effective date
hereof; provided, that, nothing herein shall be deemed to be a waiver of the
requirement that Doe Run maintain the minimum Consolidated Net Worth required by
Section 7.10 of the Loan Agreement as modified by this Amendment No. 2 for any
period after September 30, 2003.

 

(c)                                  Subject to the terms and conditions
contained herein, Agent and Lenders hereby waive as of the Effective Date, the
Event of Default arising under Section 8.1(j) of the Loan Agreement as a result
of the failure of Renco Group to deliver to Agent and Lenders the financial
statements of Renco Group and its Subsidiaries described in Section 8.10 of the
Junior Participation Agreement for the fiscal year ended October 31, 2003 within
one hundred fifty (150) days after the end of such fiscal year; provided, that,
on or before April 30, 2004,Agent and Lenders shall have received the annual
unaudited balance sheets, statements of earnings and retained earnings and cash
flows for Renco Group and it Subsidiaries, and the accompanying notes thereto,
prepared in accordance with GAAP consistently applied, together with a
certificate of an officer of Renco Group certifying that such financial
statements are so prepared and fairly present the financial position and the
results of operations of Renco Group and its Subsidiaries.

 

(d)                                 Agent and Lenders have not waived and are
not by this agreement waiving, and have no present intention of waiving, any
other Events of Default, which may have occurred prior to the date hereof, or
may be continuing on the date hereof or any Event of Default which may occur
after the date hereof, other than the Events of Default identified in Sections
3(a), 3(b) and 3(c) hereof (collectively, “Existing Defaults”) to the extent set
forth in such sections, whether the same or similar to the Existing Defaults or
otherwise.  Agent and Lenders reserve the right, in their discretion, to
exercise any or all of its or their rights and remedies arising under the
Financing Agreements applicable or otherwise, as a result of any other Events of
Default which may have occurred prior to the date hereof, or are continuing on
the date hereof, or any Event of Default which may occur after the date hereof
(other than the Existing Defaults except as set forth in Sections 3(a), 3(b) and
3(c) above), whether the same or similar to the Event of Default described above
or otherwise, including the Existing Defaults prior to the Effective Date or
upon or after the recission and termination of the waivers provided

 

3

--------------------------------------------------------------------------------


 

for above in Sections 3(a) and 3(c) above. Nothing contained herein shall be
construed as a waiver of the failure of Borrowers to comply with the terms of
the Loan Agreement and the other Financing Agreements (including the Existing
Defaults) at any time on or prior to the Effective Date or after May 1, 2004, if
the Effective Date has not occurred by such date.

 

4.                                       AMENDMENT FEE.  In consideration of
this Amendment No. 2, Borrowers shall pay to Agent (for the account of Lenders
based upon their Pro Rata Shares), an amendment fee of $75,000, which amount is
fully earned and payable and may be charged directly to Borrowers’ loan accounts
maintained by Agent as follows:

 

(a)                                  $37,500 of such amount shall be earned and
paid to Agent (for the account of Lenders based upon their Pro Rata Shares) on
the date hereof; and

 

(b)                                 $37,500 of such amount shall be earned and
paid to Agent (for the account of Lenders based upon their Pro Rata Shares) on
April 16, 2004; provided, that, the entire unpaid amount of such fee shall
become immediately due and payable, without notice or demand, at Agent’s option,
(i) upon the termination of the Loan Agreement or (ii) upon the occurrence of an
Event of Default (including an Existing Default upon or after any of the
following the date of any recission and termination of any waiver with respect
to such Existing Default in accordance with the terms hereof).

 

5.                                       ADDITIONAL REPRESENTATIONS, WARRANTIES
AND COVENANTS.  Each Borrower and Guarantor represents, warrants and covenants
with and to Agent and Lenders as follows, which representations, warranties and
covenants are continuing and shall survive the execution and delivery hereof,
and the truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Agent and Lenders to
Borrowers:

 

(a)                                  This Amendment No. 2 has been duly executed
and delivered by each Borrower and Guarantor and is in full force and effect as
of the date hereof and the agreements and obligations of each Borrower and
Guarantor contained herein constitutes legal, valid and binding obligations of
such Borrower or Guarantor enforceable against each of them in accordance with
their respective terms.

 

(b)                                 No action of, or filing with, or consent or
any governmental or public body or authority, and no approval or consent of any
other party, is or will be required to authorize, or is or will be otherwise
required in connection with, the execution, delivery and performance of this
Amendment No. 2.

 

(c)                                  No Event of Default or act, condition or
event which with notice or passage of time or both would constitute an Event of
Default exists or has occurred and is continuing on the date of this Amendment
No. 2 (other than the Existing Defaults).

 

(d)                                 Agent shall have received the financial
statements described in Sections 3(a) and 3(c) hereof by the date set forth
therein and all of the deliveries described in Section 6 hereof by no later than
April 30, 2004.

 

4

--------------------------------------------------------------------------------


 

6.                                       CONDITIONS PRECEDENT.  The
effectiveness of the amendments and waivers contained herein shall be subject to
the satisfaction of the following conditions precedent in a manner acceptable to
Agent as soon as possible but in any event not later than April 30, 2004 (the
date upon which all of the conditions precedent set forth in Section 7 hereof
shall have been satisfied in a manner acceptable to Agent shall be referred to
herein as the “Effective Date”):

 

(a)                                  the receipt by Agent of an original of this
Amendment No. 2, duly authorized, executed and delivered by Borrowers and
Guarantor on the date hereof;

 

(b)                                 the receipt by Agent of the $37,500 fee
referred to in Section 4(a) hereof on the date hereof;

 

(c)                                  the receipt by Agent of a copy of any
agreements, documents and instruments with respect to the settlement of the
Judgment in favor of Taracorp;

 

(d)                                 all requisite corporate action and
proceedings in connection with this Amendment No. 2 shall be satisfactory in
form and substance to Agent, and Agent shall have received all information and
copies of all documents, including records of requisite corporate action and
proceedings, which Agent may have requested in connection therewith, such
documents where requested by Agent or its counsel to be certified by appropriate
corporate officers or governmental authorities on the date hereof;

 

(e)                                  the receipt by Agent of a true, correct and
complete copy of the waiver of the Term Loan Agent and Term Loan Lenders with
respect to any “Event of Default” arising under the Term Loan Documents (as such
term is defined in the Term Loan Documents) prior to the date hereof as duly
authorized, executed and delivered by Term Loan Agent and each Term Loan Lender;
and

 

(f)                                    as of the date that all of the foregoing
conditions precedent shall have been  satisfied, no Event of Default or act,
condition or event which with notice or passage of time or both would constitute
an Event of Default shall exist or have occurred and be continuing on such date
(after giving effect to the provisions hereof).

 

7.                                       ADDITIONAL EVENTS OF DEFAULT.  The
parties hereto acknowledge, confirm and agree that (a) the failure of Borrowers
to comply with any of the covenants, conditions and agreements contained herein
or in any other agreement, document or instrument at any time executed by
Borrowers in connection herewith shall constitute an Event of Default under the
Financing Agreements, except as set forth herein or as Agent may otherwise agree
in writing and (b) the failure of the Effective Date to occur on or before
April 30, 2004, shall constitute in an Event of Default under the Financing
Agreements and the waivers and amendments contained herein shall not be
effective except as Agent may otherwise agree in writing.

 

8.                                       EFFECT OF THIS AMENDMENT.  Except as
expressly set forth herein, no other amendments, consents, changes or
modifications to the Financing Agreements are intended or implied, and in all
other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof and Borrowers
shall not be entitled to any other or further amendment or consent by virtue of
the provisions of this

 

5

--------------------------------------------------------------------------------


 

Amendment No. 2 or with respect to the subject matter of this Amendment No. 2. 
To the extent of conflict between the terms of this Amendment No. 2 and the
other Financing Agreements, the terms of this Amendment No. 2 shall control. 
The Loan Agreement and this Amendment No. 2 shall be read and construed as one
agreement.

 

9.                                       FURTHER ASSURANCES.  The parties hereto
shall execute and deliver such additional documents and take such additional
action as may be necessary or desirable to effectuate the provisions and
purposes of this Amendment No. 2

 

10.                                 GOVERNING LAW.  The validity, interpretation
and enforcement of this Amendment No. 2 whether in contract, tort, equity or
otherwise, shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

 

11.                                 BINDING EFFECT.  This Amendment No. 2 shall
be binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.

 

12.                                 HEADINGS.  The headings listed herein are
for convenience only and do not constitute matters to be construed in
interpreting this Amendment No. 2.

 

13.                                 COUNTERPARTS.  This Amendment No. 2 may be
executed in any number of counterparts, but all of such counterparts shall
together constitute but one and the same agreement.  In making proof of this
Amendment No. 2, it shall not be necessary to produce or account for more than
one counterpart thereof signed by each of the parties hereto.  Delivery of an
executed counterpart of this Amendment No. 2 by telefacsimile shall have the
same force and effect as delivery of an original executed counterpart of this
Amendment No. 2.  Any party delivering an executed counterpart of this Amendment
No. 2 by telefacsimile also shall deliver an original executed counterpart of
this Amendment No. 2, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment No. 2 as to such party or any other party.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

THE DOE RUN RESOURCES CORPORATION

 

 

 

By:

/s/ Marvin K. Kaiser

 

 

 

 

 

Title:

Exec. VP, CFO & Admin. Officer

 

 

 

 

 

 

 

 

 

THE BUICK RESOURCE RECYCLING FACILITY LLC

 

 

 

 

 

 

 

By:

/s/ Marvin K. Kaiser

 

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

FABRICATED PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Marvin K. Kaiser

 

 

 

 

 

Title:

VP Finance & Treasurer

 

 

 

 

 

 

 

 

 

DR LAND HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Marvin K. Kaiser

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CONGRESS FINANCIAL CORPORATION,

 

 

as Agent and Lender

 

 

 

 

 

 

 

 

By:

/s/ Herbert C. Korn

 

 

 

 

 

Title:

Vice President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

 

as Co Agent and Lender

 

 

 

 

 

By:

/s/ G. Louis McKinley

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

 

 

 

THE RENCO GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Roger Fay

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
AMENDMENT NO. 2

 

New Schedule 7.10 to Loan Agreement - Consolidated Net Worth

 

Period

 

Amount

 

 

 

 

 

(a)

Through and including January 31, 2003

 

$

(105,000,000

)

 

 

 

 

 

(b)

From February 1, 2003 through and including April 30, 2003

 

$

(109,000,000

)

 

 

 

 

 

(c)

From May 1, 2003 through and including July 31, 2003

 

$

(113,000,000

)

 

 

 

 

 

(d)

From August 1, 2003 through and including September 30, 2003

 

$

(109,000,000

)

 

 

 

 

 

(e)

From October 1, 2003 through and including October 31, 2003

 

$

(115,000,000

)

 

 

 

 

 

(f)

From November 1, 2003 through and including November 30, 2003

 

$

(117,000,000

)

 

 

 

 

 

(g)

From December 1, 2003 through and including December 31, 2003

 

$

(116,500,000

)

 

 

 

 

 

(h)

From January 1, 2004 through and including January 31, 2004

 

$

(121,000,000

)

 

 

 

 

 

(i)

From February 1, 2004 through and including February 29, 2004

 

$

(122,000,000

)

 

 

 

 

 

(j)

From March 1, 2004 through and including March 31, 2004

 

$

(122,000,000

)

 

 

 

 

 

(k)

From April 1, 2004 through and including April 31, 2004

 

$

(122,000,000

)

 

 

 

 

 

(l)

From May 1, 2004 through and including May 31, 2004

 

$

(121,000,000

)

 

9

--------------------------------------------------------------------------------


 

Period

 

Amount

 

 

 

 

 

 

(m)

From June 1, 2004 through and including June 30, 2004

 

$

(121,000,000

)

 

 

 

 

 

(n)

From July 1, 2004 through and including July 31, 2004

 

$

(120,000,000

)

 

 

 

 

 

(o)

From August 1, 2004 through and including August 31, 2004

 

$

(117,000,000

)

 

 

 

 

 

(p)

From September 1, 2004 through and including September 30, 2004

 

$

(116,000,000

)

 

 

 

 

 

(q)

From October 1, 2004 through and including October 31, 2004

 

$

(115,000,000

)

 

 

 

 

 

(r)

From November 1, 2004 through and including November 30, 2004

 

$

(114,000,000

)

 

 

 

 

 

(s)

From December 1, 2004 through and including December 31, 2004

 

$

(114,000,000

)

 

 

 

 

 

(t)

From January 1, 2005 through and including January 31, 2005

 

$

(113,000,000

)

 

 

 

 

 

(u)

From February 1, 2005 through and including February 28, 2005

 

$

(113,000,000

)

 

 

 

 

 

(v)

From March 1, 2005 through and including March 31, 2005

 

$

(110,000,000

)

 

 

 

 

 

(w)

From April 1, 2005 through and including April 30, 2005

 

$

(109,000,000

)

 

 

 

 

 

(x)

From May 1, 2005 through and including May 31, 2005

 

$

(105,000,000

)

 

 

 

 

 

(y)

From June 1, 2005 and at all times thereafter

 

$

(100,500,000

)

 

The parentheticals above indicate that the number is negative.

 

10

--------------------------------------------------------------------------------
